Appeal by the defendant, as limited by his brief, from three sentences of the County Court, Rockland County (Nelson, J.), all imposed January 20, 1987.
Ordered that the sentences are affirmed.
The defendant’s constitutional challenge to the sentences imposed is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, a review of the record does not support the defendant’s contention that the sentences in this case were “so grossly disproportionate” that it may be declared that the statutory scheme was unconstitutionally applied to the defendant (see, People v Donovan, 59 NY2d 834; People v Broadie, 37 NY2d 100, 117, cert denied 423 US 950). Mollen, P. J., Lawrence, Fiber, Sullivan and Balletta, JJ., concur.